IT IS ORDERED by the court that the respondent, James R. Columbro, Attorney Registration No. 0000420, last known address in Cleveland, Ohio, be, and hereby is, reinstated to the practice of law in Ohio.
IT IS FURTHER ORDERED by the court that respondent be taxed the costs of these proceedings in the amount of $908.49, less the deposit of $500, for a total balance due of $408.49,.which costs shall be payable to this court on or before ninety days from the date of this order, by certified check or money order. It is further ordered that if these costs are not paid in full on or before ninety days from the date of this order, interest at the rate of ten percent per annum shall accrue as of ninety days from the date of this order, on the balance of unpaid board costs. It is further ordered that if costs are not paid in full on or before ninety days from the date of this order, respondent may be found in contempt and suspended from the practice of law until board costs and interest are paid in full.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
For earlier case, see Disciplinary Counsel v. Columbro (1993), 66 Ohio St.3d 195, 611 N.E.2d 302.
Moyer, C.J., Douglas, Resniok, F.E. Sweeney, Pfeifer, Cook and Stratton, JJ., concur.